                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


LAUREN ANNE RUDAKAS,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-974-Orl-37EJK

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

                       Defendant.
                                                  /

                                              ORDER

       This cause comes before the Court on Plaintiff’s Motion for Attorney’s Fees and Expenses

(“Motion”) (Doc. 92), filed March 17, 2020. Defendant filed a response on March 31, 2020. (Doc.

93.) Thus, the Motion is ripe for review. On March 3, 2020, I granted in part and denied in part

Plaintiff’s Motion to Compel Compliance with Case Management and Scheduling Order and for

Sanctions. (Doc. 85.) The Order sanctioned Defendant, pursuant to Federal Rule of Civil Procedure

16(f), based on the conduct of defense counsel during multiple days of a court-supervised pre-trial

meeting. I awarded Plaintiff the attorney’s fees and expenses that she incurred by having her

attorney prepare for and attend that meeting. I also directed the parties to confer as to the amount

of attorney’s fees and expenses, and if they could not agree, granted Plaintiff leave to file a motion

seeking those fees and expenses on or by March 17, 2020. The parties settled the case on March

4, 2020. (Doc. 86.) Not surprisingly, the parties were unable to reach an agreement as to the amount

of Plaintiff’s attorney’s fees and expenses, so Plaintiff timely filed the present Motion. (Doc. 92.)
       In the Motion, Plaintiff seeks $9,260.00 in attorney’s fees and expenses associated with the

pre-trial meeting:

       •      16 hours x $475 per hour = $7,600.00 for attorney Carolyn Salzmann;

       •      16 hours x $100 per hour = $1,600.00 for paralegal Lisa Parsons; and

       •      $15 per day of parking x 2 cars x 2 days = $60.00 for parking.

In response, Defendant simply argues, without citing any authority in support:

                 Plaintiff’s Motion for Attorneys’ Fees and Expenses (Doc. 91),
                 which was filed after the parties had reached a settlement agreement
                 to resolve this action in its entirety, and well after the Court had
                 entered an order dismissing this action with prejudice, terminating
                 all prior deadlines, and directing the Clerk to close this file, is
                 untimely filed after the case was settled, dismissed, and closed.

(Doc. 93.)1

       Defendant’s argument that the Motion is untimely is incorrect. The Court sanctioned

Defendant prior to the settlement of the case, and Plaintiff was specifically granted leave to file a

motion for attorney’s fees and expenses if the parties could not reach an agreement on the amount.

Neither Plaintiff nor Defendant argues that the settlement agreement encompasses the sanctions

award. Absent such an agreement between the parties, the sanctions award remains outstanding as

a collateral issue for this Court to consider. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

395 (1990) (“It is well established that a federal court may consider collateral issues after an action

is no longer pending. For example, district courts may award costs after an action is dismissed for

want of jurisdiction.”).


1
  Defendant apparently “[did] not believe a response to the [Motion] was warranted,” filed its
barebones response “in an abundance of caution,” and requested an additional opportunity to
“provide a substantive response” if “the Court deemed[ed] a substantive response to the [Motion]
warranted.” (Doc. 93 at 2–3.) The Court declines Defendant’s request. Defendant’s failure to
provide a substantive response was taken at Defendant’s peril, and the Court will not provide
Defendant with a second bite at the apple.



                                                 -2-
       As to the amount of the sanction, attorney’s fees awarded as a sanction in connection with

discovery motions are calculated in the same manner as any other motion for attorney’s fees.

Feingold v. Budner, No. 0880539-Civ-Hurley/Hopkins, 2009 WL 10667476, at *1–3 (S.D. Fla.

May 26, 2009); Action Marine, Inc. v. Continental Carbon, Inc., 243 F.R.D. 670, 686–87 (M.D.

Ala. 2007); Creative Resources Grp. of New Jersey, Inc. v. Creative Resources Grp., Inc., 212

F.R.D. 94, 103–04 (E.D.N.Y. 2002). Federal courts apply the “lodestar” method, by which a

reasonable attorney’s fee award is derived by multiplying counsel’s reasonable hourly rate by the

number of hours counsel reasonably expended. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

The movant bears the burden of demonstrating that its counsel’s requested hourly rate and the

number of hours its counsel expended are reasonable.        Norman v. Hous. Auth. of City of

Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988).

       Plaintiff is seeking $9,200.00 in attorney’s fees, which are calculated as 16 hours of work

at an hourly rate of $475.00 for attorney Carolyn Salzmann and 16 hours of work at an hourly rate

of $100 for paralegal Lisa Parsons. The Court finds that Plaintiff has adequately supported the

requested number of hours based on the time attending the pre-trial meeting, and that the number

of hours is reasonable based on the Court’s personal observations of Ms. Salzmann’s attendance

at the meeting. Moreover, the Defendant has not challenged the number of attorney work hours

claimed by the Plaintiff.

       As to the hourly rate, “[A] reasonable hourly rate is the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996)

(quotations and citation omitted). “The applicant bears the burden of producing satisfactory

evidence that the requested rate is in line with prevailing market rates.” Norman, 836 F.2d at




                                              -3-
1299 (citations omitted). Satisfactory evidence generally includes evidence of the rates charged

by lawyers in similar circumstances, or opinion evidence of reasonable rates. Id.

       Plaintiff has not submitted any evidence establishing that a rate of $475.00 per hour for an

attorney and $100 per hour for a paralegal are reasonable in the Orlando market. Instead, the Court

will rely upon its own knowledge and experience of the prevailing market rate to determinate a

reasonable hourly rate for the sanctions award. See Norman, 836 F.2d at 12991300, 1303 (“The

court, either trial or appellate, is itself an expert on the question and may consider its own

knowledge and experience concerning reasonable and proper fees and may form an independent

judgment either with or without the aid of witnesses as to value.”); see also Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). Relying on this knowledge and

experience, the Court finds that an hourly rate of $475.00 for an attorney and $100 for a paralegal

are reasonable for a relatively straightforward insurance coverage dispute litigated in the Orlando

area. See, e.g., Inlet Marina Villas Condominium Association, Inc. v. United Specialty Insurance

Company, Case No. 6:17-cv-1337Orl-40DCI, 2019 WL 2720219, at *3-4 (M.D. Fla. June 13,

2019) (awarding hourly rates of $450.00, $350.00, and $250.00 for attorneys litigating insurance

disputes in the Orlando Division of the Middle District of Florida). Moreover, Defendant does not

dispute this amount.

       Plaintiff is also seeking $60.00 in costs, which represents the parking costs for two cars

over two days for attendance at the pre-trial meeting. The Court finds that these costs are

reasonable and adequately supported based on the actual attendance of counsel and her paralegal

at the pre-trial meeting, and the Defendant has not challenged them. Therefore, they are due to be

awarded.




                                               -4-
       It is hereby ORDERED that Plaintiff’s Motion for Attorney’s Fees and Expenses (Doc.

92) is GRANTED. Plaintiff is awarded $9,260.00 in attorney’s fees and expenses, to be paid by

Defendant State Farm Mutual Automobile Insurance Company.

       DONE and ORDERED in Orlando, Florida on April 2, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            -5-
